         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 1 of 31 Page ID #:5669



              1 CHRISTINE LEPERA (admitted pro hac vice)
                  ctl@msk.com
              2 JEFFREY M. MOVIT (admitted pro hac vice)
                  jmm@msk.com
              3 JACOB D. ALBERTSON (admitted pro hac vice)
                  j1a@msk.com
              4 MITCHELL SILBERBERG & KNUPP LLP
                437 Madison Avenue, 25th Floor
              5 New York, New York 10022
                Telephone: (212) 509-3900
              6 Facsimile: (212) 509-7239
              7 AARON M. WAIS (SBN 250671)
                  amw@msk.com
              8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                  gan@msk.com
              9 MITCHELL SILBERBERG & KNUPP LLP
                2049 Century Park East, 18th Floor
             10 Los Angeles, California 90067
                Telephone: (310) 312-2000
             11 Facsimile: (310) 312-3100
             12 GREENBERG TRAURIG, LLP
                VINCENT H. CHIEFFO (SBN 49069)
             13 Email: ChieffoV@gtlaw.com
                ALANA C. SROUR (SBN 271905)
             14 Email: SrourA@gtlaw.com
                1840 Century Park East, Suite 1900
             15 Los Angeles, CA 90067-2121
                Telephone: 310-586-7700
             16 Facsimile: 310-586-7800
             17 Attorneys for Defendants
             18                     UNITED STATES DISTRICT COURT
             19        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
             20 MARCUS GRAY, et al.,                    CASE NO. 2:15-cv-05642-CAS (JCx)
             21         Plaintiffs,                     Honorable Christina A. Snyder
             22       v.                                DEFENDANTS’ MOTION TO
                                                        PRECLUDE THE TESTIMONY OF
             23 KATHERYN ELIZABETH HUDSON,              PLAINTIFFS’ EXPERT MICHAEL
                et al.,                                 EINHORN AT TRIAL
             24
                        Defendants.                     Final Pretrial Conference
             25                                         Date:        July 1, 2019
                                                        Time:        11:00 a.m.
             26                                         Courtroom: 8D – 8th Fl., First Street
             27                                         Filed:   July 1, 2014
                                                        Trial:   July 16, 2019
             28

11134861.1
                                   DEFENDANTS’ MOTION TO PRECLUDE EINHORN
          Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 2 of 31 Page ID #:5670



                  1                       NOTICE OF MOTION AND MOTION
                  2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                  3         PLEASE TAKE NOTICE THAT at the Pretrial Conference in this matter
                  4 on July 1, 2019, at 11:00 a.m., or as soon thereafter as counsel may be heard, in
                  5 Courtroom 8D of the Federal Courthouse located at 350 West 1st Street, Los
                  6 Angeles, CA 90012, Defendants Capitol Records, LLC, Jordan Houston, Lukasz
                  7 Gottwald, Sarah Theresa Hudson, Karl Martin Sandberg, Henry Russell Walter,
                  8 UMG Recordings, Inc., Universal Music Group, Inc., WB Music Corp., Kobalt
                  9 Music Publishing America, Inc., Kasz Money, Inc., Katheryn Elizabeth Hudson,
                 10 and Kitty Purry, Inc. (collectively “Defendants”) will and hereby do move for an
                 11 order precluding Plaintiffs’ expert, Michael A. Einhorn, from testifying at trial, or,
                 12 in the alternative, precluding Einhorn from testifying regarding the new opinions in
                 13 his untimely “updated” reports.
                 14         This Motion is made following the conference of counsel pursuant to Local
                 15 Rules 7-3 and 16-2.6, which took place on May 24, 2019 and June 6, 2019. This
                 16 Motion is based on this Notice of Motion and Motion, the attached Memorandum
                 17 of Points and Authorities, any supporting declarations, any further briefing
                 18 regarding this Motion, the pleadings and evidence in the Court’s files, and such
                 19 other evidence and arguments that the Court may consider at the hearing on this
                 20 Motion.
                 21
                      DATED: June 12, 2019                 MITCHELL SILBERBERG & KNUPP LLP
                 22
                 23                                        By: /s/ Aaron M. Wais
                                                           Aaron M. Wais (SBN 250671)
                 24
                                                           Attorneys for Defendants other than Katheryn
                 25                                        Elizabeth Hudson, and Kitty Purry, Inc.
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               2
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
          Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 3 of 31 Page ID #:5671



                  1 DATED: June 12, 2019                    GREENBERG TRAURIG, LLP
                  2
                                                            By: /s/ Vincent H. Chieffo
                  3                                         Vincent H. Chieffo (SBN 49069)
                                                            Attorneys for Defendants Katheryn Elizabeth
                  4
                                                            Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                  5
                  6
                  7                   ATTESTATION REGARDING SIGNATURES

                  8         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all Parties,

                  9 on whose behalf this entire filing is jointly submitted, concur in this filing’s
                 10 content and have authorized its filing.
                 11
                      Dated: June 12, 2019                   /s/ Aaron M. Wais
                 12                                         Aaron M. Wais
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                3
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
        Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 4 of 31 Page ID #:5672



               1                                       TABLE OF CONTENTS
               2                                                                                                                  Page
               3 I.    PRELIMINARY STATEMENT ..................................................................... 9
               4 II.   ARGUMENT ................................................................................................ 12
               5
                       A.       Standard for a Daubert Motion ........................................................... 12
               6
                       B.       Einhorn’s Opinions Regarding Profits Should Be Excluded .............. 13
               7
               8                1.       Standard For Establishing Profits ............................................. 13

               9                2.       Evidence Of Defendants’ Profits In This Case......................... 14
               10               3.       Einhorn’s Opinions Regarding Profits Should Be Precluded
               11                        under Daubert as Unreliable..................................................... 15

               12               4.       Einhorn’s Calculation Of Revenues Is Not A Proper Subject
                                         Of Expert Testimony ................................................................ 19
               13
               14      C.       Einhorn’s Opinions Regarding “Actual Damages” Should Be
                                Excluded .............................................................................................. 20
               15
                                1.       Standard For Proving “Actual Damages”................................. 20
               16
               17               2.       Einhorn’s “Actual Damages” Opinions.................................... 21
               18               3.       Einhorn’s “Actual Damages” Opinions Fail On Multiple
                                         Grounds ..................................................................................... 21
               19
               20      D.       Einhorn’s Opinions Regarding Apportionment Must Be Excluded ... 23
               21               1.       Einhorn’s “Concert Tours” Opinions Are Unreliable .............. 24
               22               2.       Einhorn’s “Radio Play” Opinions Are Unreliable.................... 24
               23
                                3.       Einhorn’s “Chartmasters” Opinions Are Unreliable ................ 25
               24
                       E.       Einhorn’s Rebuttal Opinions Should Be Precluded ............................ 25
               25
                       F.       Einhorn’s Untimely “Updated” Opinions Must Be Excluded ............ 26
               26
               27               1.       Legal Standard For Excluding Untimely Reports .................... 26
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                          4
                                           DEFENDANTS’ MOTION TO PRECLUDE EINHORN
          Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 5 of 31 Page ID #:5673



                  1                                            Table of Contents
                                                                  continued
                  2
                                                                                                                                   Page
                  3
                                   2.       Plaintiffs Served An “Updated” Einhorn Report In
                  4                         Violation Of The Court’s Order Just Two Days Before His
                  5                         Deposition ................................................................................. 27
                  6                3.       Plaintiffs Served A Second “Updated” Einhorn Report
                  7                         After The Close Of Expert Discovery ...................................... 29

                  8                4.       The Untimely Disclosures Are Not Substantially Justified
                                            Or Harmless .............................................................................. 29
                  9
                 10 III.   CONCLUSION ............................................................................................. 30

                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                            5
11134861.1
                                              DEFENDANTS’ MOTION TO PRECLUDE EINHORN
        Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 6 of 31 Page ID #:5674



                1                                       TABLE OF AUTHORITIES
                2                                                                                                          Page(s)
                3                                                        CASES
                4 AFMS LLC v. United Parcel Serv. Co.,
                    2014 WL 12515335 (C.D. Cal. Feb. 5, 2014) .................................................... 19
                5
                6 Arista Records LLC v. Lime Grp. LLC,
                     2011 WL 1674796 (S.D.N.Y. May 2, 2011) ...................................................... 17
                7
                8 Arista Records LLC v. Usenet.com, Inc.,
                     608 F. Supp. 2d 409 (S.D.N.Y. 2009) ................................................................ 26
                9
                  Assn. of Christian Schools Intern. v. Stearns,
               10    678 F. Supp. 2d 980 (C.D. Cal. 2008) .......................................................... 27, 29
               11
                  Cream Records, Inc. v. Jos. Schlitz Brewing Co.,
               12    754 F.2d 826 (9th Cir. 1985) .............................................................................. 14
               13 Dash v. Mayweather,
               14   731 F.3d 303 (4th Cir. 2013) ............................................................ 10, 11, 21, 22
               15 Daubert v. Merrell Dow Pharm., Inc.,
               16   509 U.S. 579 (1993) .................................................................................... passim

               17 Fed. Deposit Ins. Corp. v. Van Dellen,
                      2012 WL 12886825 (C.D. Cal. Nov. 6, 2012) ................................................... 30
               18
               19 General Electric Co. v. Joiner,
                      522 U.S. 136 (1997) ..................................................................................... 13, 25
               20
                  Hooper v. Lockheed Martin Corp.,
               21     688 F.3d 1037 (9th Cir. 2012) ...................................................................... 18, 26
               22
                  In re ConAgra Foods, Inc.,
               23     302 F.R.D. 537 (C.D. Cal. 2014)........................................................................ 13
               24
                  Jarvis v. K2 Inc.,
               25    486 F.3d 526 (9th Cir. 2007) .............................................................................. 20
               26 Jones v. Lincoln Electric Co.,
               27    188 F.3d 709 (7th Cir. 1999) .............................................................................. 23
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                            6
                                                DEFENDANTS’ MOTION TO PRECLUDE EINHORN
          Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 7 of 31 Page ID #:5675



                  1                                        TABLE OF AUTHORITIES
                                                                  continued
                  2
                                                                                                                                Page(s)
                  3
                       Kumho Tire Co. v. Carmichael,
                  4      526 U.S. 137 (1999) ........................................................................................... 12
                  5
                       Live Face on Web, LLC v. AZ Metroway, Inc.,
                  6       2016 WL 4402796 (C.D. Cal. Aug. 15, 2016) ................................................... 20
                  7
                    Mariscal v. Graco, Inc.,
                  8   52 F. Supp. 3d 973 (N.D. Cal. 2014).................................................................. 27
                  9 Medtronic Inc. v. Edwards Lifesciences Corp.,
                 10   2013 WL 12131746 (C.D. Cal. July 24, 2013) .................................................. 30

                 11 Nationwide Transp. Fin. v. Cass Info. Sys.,
                       523 F.3d 1051 (9th Cir. 2008) ...................................................................... 18, 26
                 12
                 13 Oracle Corp. v. SAP AG,
                       765 F.3d 1081 (9th Cir. 2014) ............................................................................ 20
                 14
                    Polar Bear Prods., Inc. v. Timex Corp.,
                 15
                       384 F.3d 700 (9th Cir. 2004) .............................................................................. 13
                 16
                    Raimondi v. Olenicoff,
                 17    2015 WL 9703485 (C.D. Cal. July 7, 2015) ...................................................... 20
                 18
                    Salyards v. Metso Minerals Oy,
                 19    2005 WL 5989797 (E.D. Cal. Sept. 15, 2005) ................................................... 27
                 20 Schwartz v. Fortune Magazine,
                 21    193 F.R.D. 144 (S.D.N.Y. 2000) ........................................................................ 20
                 22 Sementilli v. Trinidad Corp.,
                       155 F.3d 1130 (9th Cir. 1998) ............................................................................ 13
                 23
                 24 United States v. Chang,
                       207 F.3d 1169 (9th Cir. 2000) ...................................................................... 16, 23
                 25
                 26 United States v. Hanna,
                       293 F.3d 1080 (9th Cir. 2002) ............................................................................ 19
                 27
                    William Hablinski Architecture v. Amir Const. Inc.,
    Mitchell     28    332 F. App’x 363 (9th Cir. 2009) ....................................................................... 14
  Silberberg &
   Knupp LLP
                                                                 7
11134861.1
                                                   DEFENDANTS’ MOTION TO PRECLUDE EINHORN
          Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 8 of 31 Page ID #:5676



                  1                                           TABLE OF AUTHORITIES
                                                                     continued
                  2
                                                                                                                                       Page(s)
                  3
                       Wilson v. Odwalla, Inc.,
                  4       2018 WL 3250161 (C.D. Cal. June 22, 2018).................................................... 30
                  5
                       Yeti by Molly, Ltd. v. Deckers Outdoor Corp.,
                  6       259 F.3d 1101 (9th Cir. 2001) ............................................................................ 27
                  7
                                                                             STATUTES
                  8 17 U.S.C.
                  9    § 504 ................................................................................................................... 13
                       § 504(b)............................................................................................................... 13
                 10
                 11                                            OTHER AUTHORITIES
                    Federal Rules of Civil Procedure
                 12
                       Rule 26(a) ........................................................................................................... 26
                 13    Rule 26(a)(2)......................................................................................................... 9
                       Rule 26(a)(2)(B)(i)-(ii) ...................................................................................... 27
                 14
                       Rule 37(c)(1)................................................................................................. 27, 30
                 15
                    Federal Rules of Evidence Rule 702 ....................................................... 9, 12, 13, 20
                 16
                    Nimmer on Copyright (2008) § 14.03[C] at 14-51 ................................................. 13
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                                    8
11134861.1
                                                     DEFENDANTS’ MOTION TO PRECLUDE EINHORN
        Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 9 of 31 Page ID #:5677



                1               MEMORANDUM OF POINTS AND AUTHORITIES
                2         Pursuant to Rule 26(a)(2) of the Federal Rules of Civil Procedure, and Rule
                3 702 of the Federal Rules of Evidence, Capitol Records LLC, Jordan Houston,
                4 Lukasz Gottwald, Sarah Theresa Hudson, Karl Martin Sandberg, Henry Russell
                5 Walter, UMG Recordings, Inc., Universal Music Group, Inc., WB Music Corp.,
                6 Kobalt Music Publishing America, Inc., Kasz Money, Inc., Katheryn Elizabeth
                7 Hudson, and Kitty Purry, Inc. (collectively, “Defendants”) submit the following
                8 Memorandum of Law to preclude the testimony of Plaintiffs’ expert witness
                9 Michael Einhorn (“Einhorn”) at trial.
               10 I.      PRELIMINARY STATEMENT
               11         Plaintiffs’ expert, Einhorn, is an economist. At trial, he plans to use his
               12 impressive credentials—a Ph.D. from Yale—as a license to render opinions he
               13 admits he is not qualified to give. Plaintiffs’ goal, obviously, is to use Einhorn’s
               14 status as an “expert” to legitimize their highly misleading and improper arguments
               15 regarding damages. The Court should preclude Einhorn from testifying to prevent
               16 this gross misuse of expert testimony.1
               17         Einhorn intends to assert four separate, and improper, opinions at trial.
               18 First, Einhorn intends to opine that Defendants’ net profit is equivalent to their
               19 gross revenue, despite his admission that he received Defendants’ expense data
               20 and has no reason to believe it is inaccurate. This opinion, and Einhorn’s wrongful
               21 invitation for the jury to ignore Defendants’ expenses, is contrary to well-
               22 established law and highly prejudicial to Defendants. It is also not proper expert
               23 testimony, by Einhorn’s own concession. Einhorn admits that his calculation of
               24
               25  For the avoidance of doubt, Defendants adamantly dispute Plaintiffs’ allegations
                    1

                  of copyright infringement liability.
               26 Moreover, the parties have agreed that the trial of this action should be bifurcated
               27 into separate phases for liability and damages, and have submitted an application to
                  the Court regarding the same. If the application is granted, Plaintiffs solely seek to
  Mitchell     28 introduce Einhorn’s testimony during the second, damages phase of the trial.
Silberberg &
 Knupp LLP
                                                              9
                                        DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 10 of 31 Page ID #:5678



                  1 Defendants’ gross revenues is a simple calculation that requires no expertise. He
                  2 also admits that his opinion that he does not need to consider Defendants’ costs is a
                  3 legal opinion. There is thus nothing in Einhorn’s opinion regarding profits that is
                  4 admissible expert testimony under the applicable standards. See infra § II.B.
                  5         Second, Einhorn plans to opine, based upon no methodology other than
                  6 simple division, that Plaintiffs could have negotiated ownership of 15% of the
                  7 copyright in the composition “Dark Horse” in an arm’s length negotiation, and thus
                  8 their “actual damages” should amount to 15% of the publishing income earned by
                  9 that composition. Notably, although he concedes that “[t]he results of other
                 10 negotiations involving similar situations are useful benchmarks to inform” the
                 11 determination of the amount that would result from a hypothetical negotiation, he
                 12 conducts no analysis of comparable transactions. Critically, Einhorn was not
                 13 provided with evidence that the instrumental track underlying “Joyful Noise”—the
                 14 exact music at issue in this case—was exclusively licensed for less than $300,
                 15 and Plaintiff Chike Ojukwu sells licenses to other beats for $20-$60. The omission
                 16 of this evidence is inexcusable.
                 17         In fact, the Fourth Circuit previously issued an opinion in a copyright
                 18 infringement action which sharply criticized and refused to credit Einhorn’s
                 19 opinion as to “actual damages.” The errors that the court identified in Dash v.
                 20 Mayweather, 731 F.3d 303, 321-22 (4th Cir. 2013) were in fact not nearly as
                 21 serious as those in his opinion here, yet the court recognized:
                 22               . . . [T]he Einhorn Report’s perfunctory conclusion
                 23               [regarding plaintiff’s damages] is too speculative to
                 24               rebut [defendants’] properly supported motions for
                 25               summary judgment . . . .
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                              10
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 11 of 31 Page ID #:5679



                  1 Id. at 321 (emphasis added).2 The same is certainly true here. In addition, Einhorn
                  2 is simply unqualified to render this opinion, as he has no relevant experience in
                  3 negotiating these types of licenses. See infra § II.C.
                  4         Third, Einhorn intends to opine that the allegedly infringing song “Dark
                  5 Horse” was “critically important” in selling the album—Prism—on which that
                  6 song was contained. He bases this opinion upon the appearance of the song on
                  7 concert set lists, radio play, and streams and videos as supposedly reflected on a
                  8 website called “Chartmasters.” However, Einhorn’s opinions must be excluded
                  9 because he lacks methodology for making these conclusions, he is unqualified to
                 10 do so, and the data upon which he relies is unreliable or misstated. See infra
                 11 § II.D.
                 12         Finally, Einhorn intends to offer opinion testimony in rebuttal to the expert
                 13 report of Defendants’ musicologist, Dr. Lawrence Ferrara. But Einhorn’s opinion
                 14 is merely a legal brief masquerading as expert testimony. Such testimony should
                 15 not be permitted at trial. See infra § II.E.
                 16         In addition to these errors (and in recognition of the many problems with his
                 17 original report), Einhorn also attempted to submit two improper, untimely
                 18 “updated” versions of his Report, which included substantial revisions of his
                 19 opinions. These untimely additional reports are barred under the Federal Rules and
                 20 binding case law. See infra § II.F.
                 21         Clearly, Plaintiffs’ calculus is that Einhorn’s Ph.D. in economics will give
                 22 all of his plainly incompetent and improper opinions the imprimatur of “fact,” and
                 23 help them to obtain a grossly inflated damages award from the jury. The Court
                 24 should preclude all of Einhorn’s intended testimony under the principles espoused
                 25
                    2
                      Despite this clear disqualification in Dash, Einhorn falsely and misleadingly
                 26 stated that he has “never been disqualified from testifying in court or limited in any
                    manner   related to the applied standards, concepts, or techniques of the economics
                 27 profession.”   Declaration of Aaron Wais dated June 12, 2019 (“Wais Decl.”), Ex. 3
    Mitchell     28 (Einhorn   Report) ¶ 2.5.
  Silberberg &
   Knupp LLP
                                                               11
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 12 of 31 Page ID #:5680



                  1 by the Supreme Court in Daubert. In the alternative, if the Court declines to
                  2 preclude Einhorn’s testimony, it should still preclude any testimony relating to
                  3 Einhorn’s untimely “updated” opinions.
                  4 II.     ARGUMENT
                  5         A.     Standard for a Daubert Motion
                  6         Fed. R. Evid. 702 provides:
                  7                A witness who is qualified as an expert by knowledge,
                  8                skill, experience, training, or education may testify in the
                  9                form of an opinion or otherwise if:
                 10                (a) the expert’s scientific, technical, or other specialized
                 11                knowledge will help the trier of fact to understand the
                 12                evidence or to determine a fact in issue;
                 13                (b) the testimony is based on sufficient facts or data;
                 14                (c) the testimony is the product of reliable principles and
                 15                methods; and
                 16                (d) the expert has reliably applied the principles and
                 17                methods to the facts of the case.
                 18         The Supreme Court has held that, under the district court’s “gatekeeping”
                 19 role, expert testimony that will not assist the trier of fact to understand the evidence
                 20 or to determine a fact in issue should be excluded. Daubert v. Merrell Dow
                 21 Pharm., Inc., 509 U.S. 579, 581, 597 (1993). The objective of these requirements
                 22 is to make certain that an expert “employs in the courtroom the same level of
                 23 intellectual rigor that characterizes the practice of an expert in the relevant field.”
                 24 Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999). An expert’s opinion
                 25 cannot be based on “subjective belief or unsupported speculation,” but “must be
                 26 supported by appropriate validation – i.e., ‘good grounds,’ based on what is
                 27 known.” Daubert, 509 U.S. at 590. “[N]othing in either Daubert or the Federal
    Mitchell     28 Rules of Evidence requires a district court to admit opinion evidence that is
  Silberberg &
   Knupp LLP
                                                                12
11134861.1
                                           DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 13 of 31 Page ID #:5681



                  1 connected to existing data only by the ipse dixit of the expert.” General Electric
                  2 Co. v. Joiner, 522 U.S. 136, 137 (1997).
                  3         The party offering expert testimony bears the burden of establishing that the
                  4 evidence complies with Rule 702. Daubert, 509 U.S. at 592 n.10; In re ConAgra
                  5 Foods, Inc., 302 F.R.D. 537, 549 (C.D. Cal. 2014). “In determining whether expert
                  6 testimony is admissible under Rule 702, the district court must keep in mind [the
                  7 rule’s] ‘broad parameters of reliability, relevancy, and assistance to the trier of
                  8 fact.’” Sementilli v. Trinidad Corp., 155 F.3d 1130, 1134 (9th Cir. 1998) (citation
                  9 omitted). As set forth below, Plaintiffs cannot come close to meeting this burden
                 10 with respect to Einhorn, and his opinions should be precluded.
                 11         B.    Einhorn’s Opinions Regarding Profits Should Be Excluded
                 12               1.     Standard For Establishing Profits
                 13         Section 504 of the Copyright Act provides for two categories of
                 14 compensatory damages that are potentially recoverable by a plaintiff in a copyright
                 15 infringement action: (1) the defendant’s profits and (2) plaintiff’s actual damages.
                 16 17 U.S.C. § 504(b).
                 17         With respect to an accused infringer’s profits, the plaintiff bears the initial
                 18 burden of proving the defendant’s gross revenue attributable to the infringement.
                 19 17 U.S.C. § 504(b). “From the statutory language, it is apparent that a causal link
                 20 between the infringement and the monetary remedy sought is a predicate to
                 21 recovery of both actual damages and profits.” Polar Bear Prods., Inc. v. Timex
                 22 Corp., 384 F.3d 700, 708 (9th Cir. 2004). The plaintiff “must first show a causal
                 23 nexus between the infringement and the gross revenue.” Id. at 711. Once the
                 24 plaintiff meets that burden, the burden then shifts to the defendant to prove its
                 25 deductible expenses. The standard for deductibility of expenses under the
                 26 Copyright Act is an accounting standard. See 4 Melville B. Nimmer, Nimmer on
                 27 Copyright § 1403[C], at 14-64 (2017) (“Resolution [of expenses regarded as
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                13
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 14 of 31 Page ID #:5682



                  1 deductible] must generally turn upon the definition of costs under generally
                  2 accepted accounting principles.”).
                  3         The Copyright Act also provides that a plaintiff is “not entitled to ‘elements
                  4 of profit attributable to factors other than the copyrighted work.’” William
                  5 Hablinski Architecture v. Amir Const. Inc., 332 F. App’x 363, 364-65 (9th Cir.
                  6 2009). Thus, a defendant may demonstrate how elements other than the alleged
                  7 infringement itself—such as marketing efforts and the “brand power” of famous
                  8 performers and producers—contributed to the profits derived from the allegedly
                  9 infringing song. This process is known as apportionment. Where a defendant’s
                 10 profits are not entirely due to the alleged infringement and the defendant provides a
                 11 rational basis for apportionment, “it is the duty of the court to make some
                 12 apportionment.” Cream Records, Inc. v. Jos. Schlitz Brewing Co., 754 F.2d 826,
                 13 829 (9th Cir. 1985).
                 14               2.     Evidence Of Defendants’ Profits In This Case
                 15         During discovery, Defendants produced documents reflecting their revenues
                 16 and deductible expenses. To establish Capitol Records LLC’s (“Capitol”)
                 17 deductible expenses, Capitol produced a Profit and Loss Statement (“P&L”), an
                 18 accounting statement which contain granular detail from Capitol’s own accounting
                 19 systems, setting forth all of the revenue and expenses related to the exploitation of
                 20 the allegedly infringing sound recording and composition “Dark Horse.”
                 21 Indisputably, the data set forth in the P&L Statements is created and/or maintained
                 22 by Capitol in the ordinary course of business, and the pages of the P&L Statements
                 23 constitute business records and/or summaries thereof. Wais Decl., Ex. 1
                 24 (Drellishak Depo Tr.), p. 9 l. 16-20. Further, Capitol’s corporate representative,
                 25 Steven Drellishak, testified at deposition regarding Capitol’s revenues, expenses,
                 26 and net income.
                 27       Plaintiffs did not produce any factual evidence to satisfy their burden of proof
    Mitchell     28 with respect to gross revenues. Instead, Plaintiffs seek to prove Defendants’ gross
  Silberberg &
   Knupp LLP
                                                               14
11134861.1
                                           DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 15 of 31 Page ID #:5683



                  1 revenues through Defendants’ own documentation produced in discovery.
                  2 Similarly, Plaintiffs have not proffered any fact evidence with which to challenge
                  3 the Defendants’ presentation of their costs and apportionment, or with which to
                  4 establish their actual damages. Rather, they have solely addressed each of these
                  5 issues through the opinions of Einhorn.
                  6                3.     Einhorn’s Opinions Regarding Profits Should Be Precluded
                  7                       under Daubert as Unreliable
                  8         At his deposition, Einhorn admitted the obvious fact that the Defendants
                  9 incurred numerous categories of actual expenses in connection with the
                 10 exploitation of the song “Dark Horse,” including royalty payments, manufacturing
                 11 and distribution costs, and marketing expenses. Wais Decl., Ex. 2 (Einhorn Depo.
                 12 Tr.), pp. 63 l. 3-23; 64 l. 5-23. Einhorn also claims to have reviewed the
                 13 voluminous documentation produced by the Defendants setting forth the amount of
                 14 these expenses. Wais Decl., Ex. 3 (Einhorn Report) ¶ 3.
                 15         Nonetheless, Einhorn opines that the amount of profits that should be
                 16 assessed against each Defendant is equivalent to the amount of gross revenue
                 17 which that Defendant received from the exploitation of the song “Dark Horse”
                 18 without regard to any expenses. This is a common strategy for Einhorn, who
                 19 regularly testifies on behalf of parties claiming infringement of their works, and
                 20 “routinely state[s] in [his] opinions and in [his] testimony that the allegedly
                 21 infringing party has not proven costs.” Wais Decl., Ex. 2 (Einhorn Depo. Tr.), pp.
                 22 17 l. 9-15; 31 l. 9-15; 32 l. 10-15. Einhorn tries to justify this refusal in this case
                 23 by: (a) contending that he has no obligation to incorporate the Defendants’ costs in
                 24 calculating Defendants’ “profits” until he is personally satisfied that the
                 25 Defendants have “prove[n]” the amounts of their deductible expenses (see, e.g., id.,
                 26 p. 30 l. 15-22; Wais Decl., Ex. 3 (Einhorn Report) ¶ 10.10.); and (b) critiquing
                 27 certain expenses as “not properly deductible.” (id. ¶¶ 10.6-10.9).
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                15
11134861.1
                                           DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 16 of 31 Page ID #:5684



                  1         Einhorn has no right to offer these opinions, and is not qualified to make
                  2 them. His “opinions” regarding Defendants’ expenses and profits should be
                  3 precluded. More specifically:
                  4                      a.     By His Own Admission, Einhorn Is Unqualified to
                  5                             Critique Capitol’s P&L Statement
                  6         To be capable of assisting the trier of fact in deciding the relevant issues of
                  7 the case, a proposed expert’s qualifications must be sufficiently related to the facts
                  8 and matters on which they seek to testify. See United States v. Chang, 207 F.3d
                  9 1169, 1173-74 (9th Cir. 2000). As a threshold matter, Einhorn indisputably lacks
                 10 the expertise to critique the accuracy and/or veracity of the Capitol’s P&L
                 11 Statement. This is because, by his own admission, Einhorn is not an accountant,
                 12 let alone an accounting expert. Wais Decl., Ex. 2 (Einhorn Depo. Tr.), p. 23 l. 3-
                 13 8.)
                 14         Indeed, Einhorn unequivocally admitted in sworn testimony in two unrelated
                 15 copyright infringement cases that he is unqualified to assess a defendant’s P&L
                 16 Statement:
                 17               EINHORN: I’m not opining as to whether the P&L was
                 18               accurate.
                 19               Q.:    And one of the reasons you’re not voicing that
                 20               opinion is because you’ve seen evidence of variances
                 21               between other reports in the P&L?
                 22               EINHORN: My reason for not opining is that I’m not
                 23               an accountant. Wais Decl., Ex. 4 (Fitness Quest Depo.
                 24               Tr.), pp. 141-142 (lines 65:22-66:3 in the original)
                 25               (emphasis added).
                 26                            *             *                   *
                 27               EINHORN: . . . A P&L is a profit and loss statement.
    Mitchell     28               Reports revenues and costs. A lot of the definitions of
  Silberberg &
   Knupp LLP
                                                                 16
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 17 of 31 Page ID #:5685



                  1                revenues and costs are really matters of accounting, and
                  2                an economist is not qualified to talk about them. Wais
                  3                Decl., Ex. 5 (Bridgeport Tr.), p. 147 l. 3-7 (emphasis
                  4                added); see also Wais Decl., Ex. 2 (Einhorn Depo. Tr.),
                  5                p. 23 l. 9-19.)
                  6         Moreover, at his deposition in this action, Einhorn was compelled to
                  7 concede upon cross-examination that, in truth, he “is not qualified to critique the
                  8 P&L as a matter of accounting.” Wais Decl., Ex. 2 (Einhorn Depo. Tr.), pp. 61 l.
                  9 15-62 l. 1. Thus, by his own sworn admissions, Einhorn is unqualified to criticize
                 10 Capitol’s P&L. Einhorn should not be allowed to provide any testimony to the
                 11 jury critiquing, or otherwise, challenging, Defendants’ presentation of expenses.
                 12 Arista Records LLC v. Lime Grp. LLC, 2011 WL 1674796, at *5-6 (S.D.N.Y. May
                 13 2, 2011) (expert unqualified to offer an expert opinion about statistics or surveying
                 14 issues where expert “does not have a degree in statistics, does not teach statistics,
                 15 has never published articles on statistics, and, in fact, has never taken a class in a
                 16 statistics department or one where statistics was the primary focus of the class”).
                 17                       b.     Einhorn May Not Ignore Defendants’ Expenses and
                 18                              Pretend Their Net Profit Is Equivalent to Their Gross
                 19                              Revenue
                 20         Even if Einhorn were qualified to testify regarding Defendants’ profits (and
                 21 he is not), his contention that Plaintiffs may ignore, and have no legal obligation to
                 22 review, Defendants’ factual evidence of expenses is plainly lacking any support in
                 23 the law or simple logic.
                 24         Although the defendant bears the burden of proof to establish deductible
                 25 expenses, this does not give the plaintiff’s expert free rein to ignore categories of
                 26 expenses such as royalty payments which even the expert admits have been
                 27 incurred. Notably, Einhorn himself cites to and relies upon data in Capitol’s P&L
    Mitchell     28 Statement in the sections of his expert reports which address issues other than the
  Silberberg &
   Knupp LLP
                                                                17
11134861.1
                                           DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 18 of 31 Page ID #:5686



                  1 computation of Defendants’ expenses.3 He acknowledges that he is “accepting the
                  2 income as true, but not the expenses as true even though they were provided to
                  3 [him] in the exact same documents.” Wais Decl., Ex. 2 (Einhorn Depo. Tr.), pp.
                  4 29 l. 10-30 l. 3. Einhorn’s own reliance upon the data in Capitol’s P&L constitutes
                  5 a concession that the accounting ledgers in the P&L are indeed reliable, and that
                  6 there was no legitimate basis for him to ignore those ledgers in purporting to
                  7 calculate Defendants’ “profits.” Indeed, he acknowledged that he is not opining
                  8 that the expense data are inaccurate. Id., p. 24 l. 13-24.
                  9         Einhorn’s only rationale for ignoring expenses is his admittedly legal
                 10 conclusion that “the Defendants . . . bear the responsibility to identify all
                 11 deductible costs and to apportion the worth of ‘Dark Horse’ from every sale or
                 12 licensing transaction on which the song appears, and must then present a credible
                 13 means of performing both assignments.” Wais Decl., Ex. 3 (Einhorn Report)
                 14 ¶ 10.10; Wais Decl., Ex. 2 (Einhorn Depo. Tr.), p. 66 l. 16-18. He offers no other
                 15 reason—whether in the domain of accounting, economics, or otherwise—for doing
                 16 so. Clearly, Plaintiffs and Einhorn are willfully ignoring Defendants’ expenses,
                 17 and conflating the distinct concepts of revenues and profits, in a disingenuous
                 18 effort to seek an unwarranted award of Defendants’ gross revenues. Plaintiffs’
                 19 effort to confuse the jury and obtain a tremendous windfall through Einhorn’s
                 20 deceptive testimony should not be countenanced. See Hooper v. Lockheed Martin
                 21 Corp., 688 F.3d 1037, 1052 (9th Cir. 2012) (“matters of law are inappropriate
                 22 subjects for expert testimony”); Nationwide Transp. Fin. v. Cass Info. Sys., 523
                 23 F.3d 1051, 1058-59 (9th Cir. 2008) (court properly excluded expert and lay
                 24 opinions asserting legal conclusions because, among other things, it “was not
                 25 ‘helpful to a clear understanding of the testimony or a fact in issue.’”).
                 26
                    3
                      Specifically, Einhorn cites to and relies upon Capitol’s P&L Statement in his
                 27 discussion  of the computation of Defendants’ gross revenues. See Wais Decl., Ex.
    Mitchell     28 3  (Einhorn Report) ¶¶ 6.4; Wais Decl., Ex. 2 (Einhorn Depo. Tr.), p. 49 l. 12-17.
  Silberberg &
   Knupp LLP
                                                               18
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 19 of 31 Page ID #:5687



                  1                      c.     Einhorn’s Specific Critiques Of The Capitol P&L
                  2                             Lack Merit
                  3         In addition to his overall refusal to consider costs on legal grounds, Einhorn
                  4 offers few specific critiques to Capitol’s costs as reflected in the P&L. But even
                  5 those are insufficiently reliable to avoid preclusion. For example, Einhorn objects
                  6 to Capitol’s deduction of expenses (such as manufacturing and distribution fees)
                  7 which it paid to related, but distinct corporate entities that are not defendants in this
                  8 action. Wais Decl., Ex. 3 (Einhorn Report) ¶¶ 10.7-10.8. According to Einhorn,
                  9 these costs are illegitimate because they are “transfer payments within the UMG
                 10 organization.” Id. ¶ 10.7. But he cites no authority or principle—whether it be in
                 11 the domain of accounting or economics—to support this blanket statement.
                 12 Indeed, he admits that this objection “is a legal opinion.” Wais Decl., Ex. 2
                 13 (Einhorn Depo. Tr.), p. 65 l. 12-25.
                 14         Moreover, Einhorn admits that: (1) “it costs money to manufacture and
                 15 distribute an album”; (2) “Capitol Records would have to pay someone to
                 16 manufacture and distribute the album, whether a related corporate entity or an
                 17 unrelated entity”; and (3) “if Capitol Records does pay a related entity to
                 18 manufacture and distribute the album, . . . that related entity incurs costs in doing
                 19 so.” Id., p. 63 l. 3-23. Accordingly, Einhorn’s opinions regarding transfers to
                 20 related entities must be excluded.
                 21                4.    Einhorn’s Calculation Of Revenues Is Not A Proper Subject
                 22                      Of Expert Testimony
                 23         Einhorn’s computation of Defendants’ gross revenues should also be
                 24 precluded because it does not make use of “matters within the witness’ scientific,
                 25 technical or specialized knowledge” and instead improperly pertains to “lay
                 26 matters which the jury is capable of understanding and deciding without the
                 27 expert’s help.” AFMS LLC v. United Parcel Serv. Co., 2014 WL 12515335, at *4
    Mitchell     28 (C.D. Cal. Feb. 5, 2014); see also United States v. Hanna, 293 F.3d 1080, 1086
  Silberberg &
   Knupp LLP
                                                                19
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 20 of 31 Page ID #:5688



                  1 (9th Cir. 2002) (“Expert testimony is admissible under Fed.R.Evid. 702 if it
                  2 addresses an issue ‘beyond the common knowledge of the average layperson.’”).
                  3 In calculating Defendants’ gross revenues, Einhorn has merely performed a simple
                  4 arithmetic exercise by adding up gross revenue figures that are set forth in black-
                  5 and-white in documents, including summary documents, produced by Defendants
                  6 in this action. This is an elementary calculation that the jury can perform itself.
                  7 Schwartz v. Fortune Magazine, 193 F.R.D. 144, 147 (S.D.N.Y. 2000). Indeed,
                  8 Einhorn admits that “you do not need a Ph.D. in economics to take numbers from
                  9 one page and bring it over to another.” Wais Decl., Ex. 2 (Einhorn Depo. Tr.), pp.
                 10 43 l. 14-44 l. 3; 26 l. 20-27 l. 21; 28 l. 4-13; 47 l. 23-48 l. 7; 50 l. 24-51 l. 25.
                 11         C.     Einhorn’s Opinions Regarding “Actual Damages” Should Be
                 12                Excluded
                 13                1.     Standard For Proving “Actual Damages”
                 14         In the Ninth Circuit, “actual damages” is defined as “the loss in the fair
                 15 market value of the copyright, as ‘measured by the profits lost due to the
                 16 infringement or the value of the use of the copyrighted work to the infringer.’”
                 17 Live Face on Web, LLC v. AZ Metroway, Inc., 2016 WL 4402796, at *4 (C.D. Cal.
                 18 Aug. 15, 2016) (quoting Polar Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 708
                 19 (9th Cir. 2004)). “[I]n situations where the infringer could have bargained with the
                 20 copyright owner to purchase the right to use the work, actual damages are ‘what a
                 21 willing buyer would have been reasonably required to pay to a willing seller for the
                 22 plaintiffs’ work.’” Jarvis v. K2 Inc., 486 F.3d 526, 533 (9th Cir. 2007). An award
                 23 of hypothetical license damages may not be based on “undue speculation.” Oracle
                 24 Corp. v. SAP AG, 765 F.3d 1081, 1088 (9th Cir. 2014) (citation omitted).
                 25 “Typically, a ‘license price is established through objective evidence of benchmark
                 26 transactions, such as licenses previously negotiated for comparable use of the
                 27 infringed work, and benchmark licenses for comparable uses of comparable
    Mitchell     28 works.’” Raimondi v. Olenicoff, 2015 WL 9703485, at *2 (C.D. Cal. July 7, 2015).
  Silberberg &
   Knupp LLP
                                                                 20
11134861.1
                                           DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 21 of 31 Page ID #:5689



                  1                2.    Einhorn’s “Actual Damages” Opinions
                  2         Here, with respect to Plaintiffs’ alleged actual damages, Einhorn states that
                  3 “[t]here is no rule for determining an exact amount that would result from a
                  4 negotiation.” He fails to cite to any methodology generally accepted in the music
                  5 industry for determining a hypothetical royalty, except that he states “[t]he results
                  6 of other negotiations involving similar situations are useful benchmarks to inform
                  7 this analysis.” Wais Decl., Ex. 3 (Einhorn Report) ¶¶ 5.2-5.3.
                  8         In reaching his opinion that “a reasonable outcome for a copyright
                  9 negotiation for rights in ‘Joyful Noise’ would have granted to Plaintiffs a 15
                 10 percent share of copyright royalties . . . in the musical composition ‘Dark Horse’”
                 11 (id. ¶ 5.12), Einhorn does not consider “results of other negotiations.” Rather, his
                 12 analysis consists simply of the following ipse dixit assertions: (a) it is “proper for
                 13 Plaintiffs to share some royalty share sales and licensing of [‘Dark Horse’] with
                 14 regard to reproduction, performance, and video synchronization”; (b) there are five
                 15 primary writers of “Dark Horse” who own equal shares in 90% of the work; (c) the
                 16 allegedly infringed portion of “Joyful Noise” would “represent a sixth contribution
                 17 to ‘Dark Horse’ that must be assigned some share of royalties paid; and (d)
                 18 dividing the 90% total by six would result in a 15% share for each of the six
                 19 writers (including the Plaintiffs collectively). Id. ¶¶ 5.10-5.16.
                 20                3.    Einhorn’s “Actual Damages” Opinions Fail On Multiple
                 21                      Grounds
                 22         Einhorn’s opinions regarding actual damages should be precluded because
                 23 they: (a) fail to consider additional, highly relevant evidence of prior transactions;
                 24 (b) misstate the evidence of record; and (c) are entirely outside of his professed
                 25 knowledge and expertise as an economist. See generally Dash, 731 F.3d at 322
                 26 (rejecting Einhorn’s damages opinion because it was based on inapposite data).
                 27         First, although Einhorn touts the importance of analyzing “other
    Mitchell     28 negotiations involving similar situations” (indeed, he recognizes no other accepted
  Silberberg &
   Knupp LLP
                                                               21
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 22 of 31 Page ID #:5690



                  1 methodology), he was not provided, and thus failed to consider, evidence of
                  2 relevant transactions, including one involving the very music at issue in this
                  3 case. Specifically, Plaintiff Chike Ojukwu testified at his deposition about an
                  4 actual negotiation for use of the instrumental music (a/k/a, “the beat”) at issue here.
                  5 Wais Decl., Ex. 6 (Ojukwu Depo. Tr.), pp. 159 l. 20-161 l. 19. According to
                  6 Ojukwu, he gave an exclusive license to Plaintiff Marcus Gray for the right to use
                  7 the “Joyful Noise” beat and one other beat for a total of $300. Id. In addition,
                  8 Ojukwu conceded at his deposition that he offers other beats for sale on a site
                  9 called “Airbit.com” for $20-$60. Id., pp. 154 l. 13-21; 155 l. 9-156 l. 2; 157 l. 10-
                 10 24; 158 l. 15-159 l. 6; 162 l. 9-22; & 164-166. Based upon Einhorn’s own
                 11 purported methodology, these pieces of evidence are critically important and
                 12 should have informed his analysis.
                 13         Indeed, Einhorn’s analysis is far more inappropriate than his “actual
                 14 damages” opinion in the Dash case, which the Fourth Circuit refused to credit. In
                 15 Dash, Einhorn offered an “actual damages” sum based on four “benchmark
                 16 licenses.” Dash, 731 F.3d at 321. The court found that his conclusion was
                 17 “perfunctory” and “too speculative” to rebut summary judgment “because that
                 18 conclusion is based only and without explanation on the fees paid to well-
                 19 established artists for the use of their works.” Id. (emphasis in original). As the
                 20 court found, the analysis was “insufficient, given that the benchmarks are not
                 21 comparable to [the plaintiff’s work] and [] Dr. Einhorn failed to explain how the
                 22 differences between the benchmarks used and [the plaintiff’s] beat factored into his
                 23 analysis of [the plaintiff’s] actual damages claim.” Id. at 322. Here, in contrast,
                 24 Einhorn offers no “benchmark licenses,” rendering his opinion even more
                 25 “perfunctory” and “speculative,” especially in light of the available evidence of
                 26 transactions involving the same music that is at issue in this case. The failure to
                 27 address this evidence makes Einhorn’s opinion as to “actual damages” completely
    Mitchell     28 unreliable.
  Silberberg &
   Knupp LLP
                                                               22
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 23 of 31 Page ID #:5691



                  1         Second, Einhorn’s opinion that it is “proper for Plaintiffs to share some
                  2 royalty share sales and licensing of” “Dark Horse” is expressly based on “Decker’s
                  3 opinion”4 that “the infringing ostinato is repeated throughout ‘Dark Horse’ and is a
                  4 major component of the work.” Wais Decl., Ex. 3 (Einhorn Report) ¶¶ 5.10-5.11.
                  5 But nowhere in his two reports in this case or at his deposition did Decker opine
                  6 that the allegedly infringing ostinato “is a major component of” “Dark Horse.”
                  7 Certainly, Decker did not opine that the ostinato from “Joyful Noise” was equally
                  8 important to the contributions of the writers of “Dark Horse.” Thus, since the
                  9 underlying “fact” on which Einhorn bases his opinion is wrong, the conclusion
                 10 regarding actual damages is flawed and unreliable.
                 11         Third, Einhorn is entirely unqualified to render these opinions regarding
                 12 actual damages. Einhorn admits that he has never negotiated any type of license
                 13 for a single composition. Wais Decl., Ex. 2 (Einhorn Depo Tr.), pp. 19 l. 14-20 l.
                 14 14; 22 l. 11-25; 25 l. 1-9. Thus, he has no personal knowledge of any actual
                 15 customs and practices of the music licensing business, and he has not provided any
                 16 other reliable justification (such as academic literature) to establish their existence.
                 17 Einhorn’s degree in economics cannot substitute for his lack of expertise in these
                 18 other disciplines which form the basis of these opinions. See, e.g., Chang, 207
                 19 F.3d 1172-73 (excluding testimony beyond witness’ expertise).5
                 20         D.     Einhorn’s Opinions Regarding Apportionment Must Be Excluded
                 21         Einhorn’s calculation of revenue “related to” “Dark Horse” includes all
                 22 revenue from the Prism album, without apportionment. Wais Decl., Ex. 3
                 23
                 24   4
                        Dr. Todd Decker is Plaintiffs’ expert musicologist.
                 25
                      5
                        Einhorn’s lack of relevant experience is not merely an issue of credibility for the
                      jury to consider. This Court has the obligation to engage in the necessary exercise
                 26   of “‘comparing the area in which the witness has superior knowledge, skill,
                      experience, or education with the subject matter of the witness’s testimony.’”
                 27   Jones v. Lincoln Electric Co., 188 F.3d 709, 723 (7th Cir. 1999) (citation omitted).
                      Where, as here, there is a marked mismatch between the expert’s credentials and
    Mitchell     28   the subject matter of his testimony, the Court should exclude the testimony.
  Silberberg &
   Knupp LLP
                                                                23
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 24 of 31 Page ID #:5692



                  1 (Einhorn Report) ¶ 4.5; Wais Decl., Ex. 2 (Einhorn Depo. Tr.), pp. 45 l. 1-47 l. 18.
                  2 In order to justify this massively overstated revenue for the entire album, Einhorn
                  3 states that “Dark Horse” “was critically important to the success of this album.”
                  4 Wais Decl., Ex. 3 (Einhorn Report) ¶ 9.1. He offers three categories that
                  5 purportedly “document[]” and “demonstrate[]” this critical importance: (1)
                  6 “concert tours”; (2) “radio play”; and (3) “streams and videos on Chartmasters.”
                  7 Id. ¶¶ 9.1-9.26. Each of these purported rationales demonstrates the unreliability
                  8 of Einhorn’s opinion.
                  9               1.     Einhorn’s “Concert Tours” Opinions Are Unreliable
                 10         Einhorn admitted that he has no “empirical evidence . . . that there is a
                 11 statistical correlation between a track appearing on a concert set list and the
                 12 contribution of that track in motivating consumers to purchase the album on which
                 13 the track appears.” Wais Decl., Ex. 2 (Einhorn Depo. Tr.), p. 54 l. 12-21.
                 14 Furthermore, Einhorn admits that he has no relevant experience to draw upon in
                 15 rendering this opinion: he has never promoted a concert tour or an album, or
                 16 published on these subjects. Id., pp. 52 l. 24-53 l. 12.
                 17         His analysis is also illogical. Einhorn notes that the “Prismatic World
                 18 Tour,” which promoted Prism, was successful. Wais Decl., Ex. 3 (Einhorn Report)
                 19 ¶¶ 9.3-9.4. He then cites the set list for the tour, which contained 20 songs—
                 20 including “Dark Horse” and 12 other songs from Prism. Id. ¶ 9.4. Thus, virtually
                 21 every song from the Prism album was played during the concert tour (Wais Decl.,
                 22 Ex. 2 (Einhorn Depo. Tr.), pp. 54 l. 22-55 l. 1), rendering absurd any suggestion
                 23 that “appearance of [‘Dark Horse’] in concert tours” means that the song was
                 24 “critically important to the success” of Prism.
                 25               2.     Einhorn’s “Radio Play” Opinions Are Unreliable
                 26         Einhorn admitted in his deposition that he has no empirical proof
                 27 demonstrating the connection (if any) between radio airplay and album sales. Id.,
    Mitchell     28 p. 18 l. 13-25. Nor does he have relevant experience working in radio promotions.
  Silberberg &
   Knupp LLP
                                                               24
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 25 of 31 Page ID #:5693



                  1 Id., p. 21 l. 7-22. In addition, during his deposition, he was compelled to admit
                  2 that his analysis of the data was wrong. Id., pp. 33 l. 4-35 l. 6; 36 l. 12-24; 37 l. 1-
                  3 25; 38 l. 9-39 l. 4; & 40 l. 10-18. Accordingly, all of the conclusions he made
                  4 concerning the erroneous totals in his “radio plays” chart were also wrong. Id., pp.
                  5 40 l. 20-42 l. 20 (admitting that paragraphs 9.10 through 9.15 are “erroneous,” and
                  6 that he “can’t stand behind” his conclusion in 9:16 that these numbers demonstrate
                  7 that “Dark Horse” “was a leading promotional song on the album – if not the most
                  8 important”); see also Wais Decl., Ex. 3 (Einhorn Report) ¶¶ 9.7-9.16.
                  9                3.    Einhorn’s “Chartmasters” Opinions Are Unreliable
                 10         With respect to the supposed popularity of “Dark Horse” on streaming
                 11 services, Einhorn cites only a website called “Chartmasters.” Id. ¶¶ 9:17-9:25. But
                 12 Einhorn admitted that he does not know anything about the site, including who
                 13 maintains it, whether it is run by professionals, or whether people in the music
                 14 industry rely on its data. Wais Decl., Ex. 2 (Einhorn Depo. Tr.), pp. 56 l. 24-57 l.
                 15 24; 59 l. 2-12. He did nothing to assess the reliability of Chartmasters other than
                 16 reading the Chartmasters website. Id., p. 60 l. 16-20. For all he knows, the
                 17 numbers in Chartmasters are completely made up. Id., pp. 58 l. 8-59 l. 1.
                 18         Simply put, there is nothing in the Einhorn Report that comes close to
                 19 establishing the reliability or admissibility of his opinions regarding the
                 20 “importance” of “Dark Horse.” Those opinions should be excluded. Gen. Elec.
                 21 Co., 522 U.S. at 146 (“[N]othing in either Daubert or the Federal Rules of
                 22 Evidence requires a district court to admit opinion evidence that is connected to
                 23 existing data only by the ipse dixit of the expert. A court may conclude that there
                 24 is simply too great an analytical gap between the data and the opinion proffered.”).
                 25         E.     Einhorn’s Rebuttal Opinions Should Be Precluded
                 26         In addition to his affirmative report, Einhorn submitted a rebuttal report
                 27 addressed to the musicological value assessment by Defendants’ expert, Dr.
    Mitchell     28 Lawrence Ferrara. Wais Decl., Ex. 7 (Einhorn Rebuttal). But Einhorn offers no
  Silberberg &
   Knupp LLP
                                                                25
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 26 of 31 Page ID #:5694



                  1 “expert” opinion in his report; he merely opines that Ferrara’s report fails to meet
                  2 what he considers (in his non-expert opinion) to be the relevant legal standards.
                  3 Indeed, Einhorn even goes so far as to assert that Ferrara has “failed to meet the
                  4 Daubert standards specified by this Court” and “is likely to mislead the jury.” Id.
                  5 ¶¶ 4.11-4.12.6
                  6         Einhorn’s rebuttal testimony must be excluded because it is an obvious and
                  7 egregious example of “expert” opinion that “simply regurgitates what a party has
                  8 told him” and therefore “provides no assistance to the trier of fact through the
                  9 application of specialized knowledge.” Arista Records LLC v. Usenet.com, Inc.,
                 10 608 F. Supp. 2d 409, 424 (S.D.N.Y. 2009). His legal opinions are inadmissible.
                 11 Hooper, 688 F.3d at 1052 (“matters of law are inappropriate subjects for expert
                 12 testimony”); Nationwide Transp. Fin., 523 F.3d at 1058-59 (expert’s legal
                 13 conclusions are “not ‘helpful to a clear understanding of the testimony or a fact in
                 14 issue.’”).
                 15         F.     Einhorn’s Untimely “Updated” Opinions Must Be Excluded
                 16         As discussed above, Einhorn should be precluded from testifying at all
                 17 during trial. In the alternative, Defendants respectfully submit that Einhorn’s two
                 18 “updated” reports, and any testimony relating to the new opinions therein, should
                 19 be excluded.
                 20                1.     Legal Standard For Excluding Untimely Reports
                 21         Federal Rule of Civil Procedure 26(a) requires parties to disclose—by a date
                 22 certain—all experts who will testify at trial and to provide a written report
                 23 containing (1) “a complete statement of all opinions the witness will express and
                 24
                    6
                      He also gives the obviously legal opinions that Ferrara’s analyses “are not
                 25 appropriately   quantified for the needs of this Court” (id. ¶ 4.5); he “presents no
                 26 reviewed paper ortechnique
                    evidence   that his           or related valuations has ever appeared in any peer-
                                         formed the foundation for the fees for licensing of music
                 27 samples   in the music business” (id. ¶ 4.8); “fails to cite any technical literature”
                    (id. ¶ 4.9); and his “technique cannot be reproduced or verified by a Court” (id.
    Mitchell     28 ¶ 4.10).
  Silberberg &
   Knupp LLP
                                                                26
11134861.1
                                           DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 27 of 31 Page ID #:5695



                  1 the basis and reasons for them” and (2) “the facts or data considered by the witness
                  2 in forming them.” Fed. R. Civ. Proc. 26(a)(2)(B)(i)-(ii). “If a party fails to provide
                  3 information or identify a witness as required by Rule 26(a) or (e), the party is not
                  4 allowed to use that information or witness to supply evidence… at a trial, unless
                  5 the failure was substantially justified or is harmless.” Fed. R. Civ. Proc. 37(c)(1);
                  6 Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1105-06 (9th Cir.
                  7 2001).
                  8         Exclusion of evidence under Rule 37(c)(1) is “self-executing” and
                  9 “automatic.” Id. at 1106 (quoting Fed R. Civ. P. 37 Adv. Comm. Notes to 1993
                 10 Amendment). The goal is to “provide[] a strong inducement for disclosure of
                 11 material” in discovery. Id. Consistent therewith, courts frequently preclude expert
                 12 opinions not timely disclosed in discovery, absent the party resisting disclosure
                 13 showing that the untimely disclosure was substantially justified or harmless. See,
                 14 e.g., Assn. of Christian Schools Intern. v. Stearns, 678 F. Supp. 2d 980, 987 (C.D.
                 15 Cal. 2008) (excluding undisclosed expert opinion); Mariscal v. Graco, Inc., 52 F.
                 16 Supp. 3d 973, 983-84 (N.D. Cal. 2014) (excluding untimely opinion). This
                 17 “eliminat[es] [] unfair surprise to the opposing party and [conserves] resources.’”
                 18 Salyards v. Metso Minerals Oy, 2005 WL 5989797, at *2 (E.D. Cal. Sept. 15,
                 19 2005).
                 20               2.     Plaintiffs Served An “Updated” Einhorn Report In
                 21                      Violation Of The Court’s Order Just Two Days Before His
                 22                      Deposition
                 23         In its Scheduling Order, the Court ordered the parties to disclose any
                 24 damages experts on April 12, 2019 and any rebuttal experts on May 3, 2019. Wais
                 25 Decl., Ex. 8 (Scheduling Order). Pursuant to this Order, on April 12, Plaintiffs
                 26 served the Einhorn Report. Defendants noticed Einhorn’s deposition for May 17.
                 27 Less than two days before his deposition was to start, and over a month after the
    Mitchell     28 deadline for opening reports, Plaintiffs served an “updated” report from Einhorn,
  Silberberg &
   Knupp LLP
                                                              27
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 28 of 31 Page ID #:5696



                 1 which contained multiple substantive changes—too many to fully describe here.
                 2 See Wais Decl., Ex. 9 (First “Updated” Einhorn Report); Wais Decl., Ex. 10
                 3 (redline comparing the original Einhorn Report to the First “Updated” Einhorn
                 4 Report). Some major changes include:
                 5     • In his original report, Einhorn opines that, in determining a hypothetical
                 6        royalty, “The results of other negotiations involving similar situations are
                 7        useful benchmarks to inform this analysis.” Wais Decl., Ex. 3 (Einhorn
                 8        Report) ¶ 5.3 (emphasis added). Yet, after Defendants’ rebuttal experts
                 9        criticized Einhorn for failing to consider actual, historical transactions
                 10       involving the musical track underlying “Joyful Noise” (in which the
                 11       allegedly infringed composition was valued at less than $300), Einhorn
                 12       changed his opinion to state that “The results of other negotiations involving
                 13       similar situations are can sometimes be useful benchmarks to inform this
                 14       analysis.” Wais Decl., Ex. 9 (First “Updated” Einhorn Report) ¶ 5.3
                 15       (excised term re-inserted and struck through for clarity, emphasis added).
                 16    • In response to criticism by Defendants’ rebuttal experts that Einhorn’s
                 17       royalty opinion lacked appropriate methodology, Einhorn substantially
                 18       changed his explanation of his purported methodology for determining a
                 19       hypothetical royalty. Id. ¶¶ 5.13-5.17.
                 20    • In his original report, Einhorn stated, without citation and inaccurately, that
                 21       Plaintiffs’ musicologist “opines that the infringing ostinato is repeated
                 22       throughout ‘Dark Horse’ and is a major component of the work.” Wais
                 23       Decl., Ex. 3 (Einhorn Report) ¶ 5.10. In his updated report, he advises that,
                 24       “Upon written statement of counsel, I am also advised that Prof. Decker has
                 25       determined that the ostinato accounts for 95 seconds of the song (which
                 26       Defendants’ expert Ferrara times at 3:32, or 212 seconds); or 45 percent of
                 27       the elapsed time in the entire composition.” Wais Decl., Ex. 9 (First
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                              28
11134861.1
                                        DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 29 of 31 Page ID #:5697



                  1         “Updated” Einhorn Report) ¶ 5.10. However, no such “written statement”
                  2         was disclosed by Decker or stated in Einhorn’s original report.
                  3      • In his updated report, Dr. Einhorn also, for the first time, relied on testimony
                  4         from Katy Perry’s deposition, notwithstanding the fact that Plaintiffs’
                  5         counsel had received her transcript weeks before service of Einhorn’s
                  6         original report. Id. ¶ 3; Wais Decl., Ex. 11 (March 21, 2019 email
                  7         transmitting Perry deposition transcript).
                  8                3.     Plaintiffs Served A Second “Updated” Einhorn Report
                  9                       After The Close Of Expert Discovery
                 10         Pursuant to the Court’s Scheduling Order, expert discovery closed on May
                 11 24, one week after Einhorn’s deposition. Four days after the close of discovery,
                 12 and a month and a half after the deadline of opening reports, Plaintiffs served a
                 13 second “Updated” Einhorn report. See Wais Decl., Ex. 12 (May 28, 2019 email
                 14 transmitting Second “Updated” Einhorn Report); Wais Decl., Ex. 13 (Second
                 15 “Updated Einhorn Report); Wais Decl., Ex. 14 (redline comparing the First
                 16 “Updated” Einhorn Report to the Second “Updated” Einhorn Report). This
                 17 updated report also includes new argument and opinions. See Wais Decl., Ex. 13
                 18 (Second “Updated” Einhorn Report) ¶¶ 9.8-9.23.
                 19                4.     The Untimely Disclosures Are Not Substantially Justified
                 20                       Or Harmless
                 21         Plaintiffs cannot justify the untimely disclosures of the opinions in the
                 22 “updated” reports. Plaintiffs had ample time (years) and multiple opportunities to
                 23 timely disclose the opinions and analysis of their experts. To the extent that they
                 24 failed to do so by the Court-imposed deadlines, there is no excuse. And, to the
                 25 extent that Plaintiffs’ experts simply got it wrong, this is not justification for
                 26 allowing their experts to change their opinions and deepen their analysis in
                 27 response.
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                29
11134861.1
                                           DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 30 of 31 Page ID #:5698



                  1         Plaintiffs’ untimely disclosures are not only unjustified but prejudicial.
                  2 Plaintiffs are seeking enormous damages from Defendants, calculated entirely
                  3 based on the purported expert opinions of Einhorn. Yet expert discovery is now
                  4 closed and trial is set to begin in weeks and Defendants were frustrated or denied
                  5 the ability to rebut Einhorn’s constantly changing and new opinions and analysis.
                  6 As such, Plaintiffs should be precluded from introducing new opinions. See Assn.
                  7 of Christian Schools, 678 F. Supp. 2d at 987 (“Defendants are prejudiced as they
                  8 are unable to have their experts rebut the opinions”).7
                  9                                      *      *     *
                 10         Because these new opinions were untimely in violation of the Scheduling
                 11 Order, exclusion is mandatory pursuant to Rule 37(c)(1).
                 12 III.    CONCLUSION
                 13         For the reasons set forth above, Einhorn’s opinions are unreliable by his own
                 14 admissions, and would confuse (rather than assist) the trier of fact. Einhorn should
                 15 be precluded from testifying at the trial of this action pursuant to Daubert and its
                 16 progeny. In the alternative, testimony relating to his untimely “updated” reports
                 17 and opinions should be precluded.
                 18
                 19
                 20
                 21   7
                      Plaintiffs cannot avoid exclusion by arguing that Einhorn’s “updated” reports are
                 22 “supplemental” reports permitted under Rule 26(e). “Supplemental” reports that
                    “state[] additional opinions or seeks to strengthen or deepen opinions expressed
                 23 in the original expert report [are] beyond the scope of proper supplementation and
                    subject to exclusion under Rule 37(c).” Wilson v. Odwalla, Inc., 2018 WL
                 24 3250161, at *2 (C.D. Cal. June 22, 2018) (emphasis added, citation omitted);
                    Medtronic Inc. v. Edwards Lifesciences Corp., 2013 WL 12131746, at *2 (C.D.
                 25 Cal. July 24, 2013) (“Supplementary disclosures . . . do not permit a party to
                    introduce new opinions after the disclosure deadline under the guise of a
                 26 ‘supplement.’”); Fed. Deposit Ins. Corp. v. Van Dellen, 2012 WL 12886825, at *1
                    (C.D. Cal. Nov. 6, 2012) (“To rule otherwise would create a system where
                 27 preliminary reports could be followed by supplementary reports and there would
                    be no finality to expert reports.”). Such is the case with Einhorn’s “updated”
    Mitchell     28 reports.
  Silberberg &
   Knupp LLP
                                                               30
11134861.1
                                          DEFENDANTS’ MOTION TO PRECLUDE EINHORN
         Case 2:15-cv-05642-CAS-JC Document 351 Filed 06/12/19 Page 31 of 31 Page ID #:5699



                 1 DATED: June 12, 2019              MITCHELL SILBERBERG & KNUPP LLP
                 2
                                                     By: /s/ Aaron M. Wais
                 3                                   Aaron M. Wais (SBN 250671)
                                                     Attorneys for Defendants other than Katheryn
                 4
                                                     Elizabeth Hudson, and Kitty Purry, Inc.
                 5
                      DATED: June 12, 2019           GREENBERG TRAURIG, LLP
                 6
                 7                                   By: /s/ Vincent H. Chieffo
                                                     Vincent H. Chieffo (SBN 49069)
                 8
                                                     Attorneys for Defendants Katheryn Elizabeth
                 9                                   Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                        31
11134861.1
                                       DEFENDANTS’ MOTION TO PRECLUDE EINHORN
